Citation Nr: 0636655	
Decision Date: 11/27/06    Archive Date: 12/06/06

DOCKET NO.  97-13 610A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for headaches, to include 
as secondary to the service-connected residuals of a 
fractured left mandible.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel


INTRODUCTION

The veteran served on active duty from May 1974 to August 
1979.

This case came to the Board of Veterans' Appeals (Board) on 
appeal from an August 1996 rating decision of the Department 
of Veterans Affairs (VA) St. Petersburg, Florida Regional 
Office (RO).  The veteran testified at a hearing before a 
Hearing Officer at the RO in August 1997.  The Board remanded 
the case in October 2003 for additional development of the 
record.

The Atlanta, Georgia Regional Office currently has 
jurisdiction over this case.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board remanded the case in October 2003 for additional 
development.  After a careful review of the entire record, 
the Board finds that the case must be remanded again because 
the RO did not fully comply with the Board previous remand 
order.  In Stegall v. West, 11 Vet. App. 268 (1998), the 
United States Court of Appeals for Veterans Claims (Court) 
has held that a remand by the Board imposes upon the 
Secretary of the VA a concomitant duty to ensure compliance 
with the terms of the remand.  It was further held that where 
the remand orders of the Board are not complied with, the 
Board errs in failing to insure compliance.  The Court also 
noted that its holdings in that case are precedent to be 
followed in all cases presently in remand status.  Id.  
Therefore, additional development is required as detailed 
below.

The veteran claims in essence that he has a headache disorder 
caused by his service-connected residuals of a fracture of 
the left mandible.  In May 2000, the veteran's representative 
asserted that secondary service connection for headaches is 
warranted on the basis of aggravation by a service-connected 
condition, citing for support Allen v. Brown, 7 Vet. App. 439 
(1995) (en banc) and 38 C.F.R. § 3.310 (a).  

In the October 2003 Remand, the RO was instructed to provide 
the veteran with a VA examination which includes an opinion 
as to whether his headache condition was attributable to 
service, or to a service-connected disability, such as the 
residuals of a fractured left mandible.  See 38 U.S.C.A § 
5103A (West 2002); 38 C.F.R. § 3.159(c)(4) (2006).  A VA 
examination conducted in August 2004 noted a diagnosis of 
chronic mixed headaches.  In a November 2005 addendum, the 
examiner indicated that the dictation of the previous report 
had been cut off and stated that it was suspected that 
migraine headaches are not attributable to military service, 
however, that jaw pain is related to the mandibular fracture 
sustained in service.  In a March 2006 addendum, the examiner 
noted that the RO requested an addendum to the August 2004 
examination, indicating that she needed to "add TMJ film and 
brain scan results and give final conclusions". The examiner 
indicated that the MRI scan of the brain was sent, but not 
the results of TMJ films.  The examiner set forth the 
findings shown on MRI brain scan in February 2005.  It was 
concluded that the results of the MRI scan did not change the 
previous opinions or conclusions regarding the veteran's 
headaches and jaw pain.  It was noted that jaw pain could 
very well be related to a prior jaw injury.  The examiner did 
not, however, address as instructed the question of the 
likelihood that the headache disorder is attributable to 
service or to a service-connected disability, including the 
residuals of the fractured left mandible.  

The RO was also instructed to obtain the records of the Social 
Security Administration (SSA) regarding the claim for 
disability benefits.  The record shows that the RO has made 
several requests for those records, but none have been 
obtained.  There is no indication in the record that the SSA 
has advised the RO that no records are available.  The veteran 
has indicated that he applied for and was denied SSA 
disability benefit.  The VA is obligated, however, to get all 
available records regarding the application for benefits, 
regardless of whether such benefits were denied.  In Lind v. 
Principi, 3 Vet. App. 493, 494 (1992), the Court held that 
when the VA is put on notice, through the veteran's 
application, of the existence of SSA records, the VA must seek 
to obtain those records before proceeding with the appeal.  
Those records must be obtained or the RO should document in 
the record that no such records are available.  

In January 1997, the veteran submitted a statement from Ethel 
B. Johnson, Pinellas County Department of Social Services, 
which indicated that the veteran was examined in December 1996 
and noted a diagnosis of cluster headaches (vascular and 
tension).  It was signed by Lawrence J. Lewis, M.D.  Complete 
records regarding that treatment have not be obtained.  In 
addition, the veteran should be requested to identify any 
recent treatment regarding the claimed headache condition and 
those records should be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the veteran and 
request that he identify all VA and non-
VA health care providers that have 
treated him from February 2005 to the 
present for his headache disorder and the 
service-connected residuals of a 
fractured left mandible.  The aid of the 
veteran in securing these records, to 
include providing necessary 
authorizations, should be enlisted, as 
needed.  If any requested records are not 
available, or if the search for any such 
records otherwise yields negative 
results, that fact should clearly be 
documented in the claims file, and the 
veteran should be informed in writing.

2.  The RO should obtain all private 
records pertaining to the veteran's 
treatment of headaches from the Pinellas' 
County Department of Social Services, 
Ethel B. Johnson, MSW, and Lawrence J. 
Lewis, at 647 1st Ave. North, St. 
Petersburg, FL 33701 or 1100 Cleveland 
Street, Suite 1200, Clearwater, FL 34615.  
All records obtained must be added to the 
claims folder.

3.  The RO should obtain copies from the 
Social Security Administration of the 
determination regarding the veteran's 
application for benefits and all 
associated  medical records.  All records 
obtained should be added to the claims 
file.  If there are no records available, 
this fact should be documented in the 
record.

4.  After associating with the record all 
evidence obtained in connection with the 
above development, the RO should arrange 
for the veteran's claims folder to be 
reviewed by the examiner who prepared the 
August 2004 VA examination report and the 
subsequent addenda (or a suitable 
substitute if that examiner is 
unavailable), for the purpose of 
preparing an addendum that addresses 
whether the claimed headache disability 
is related to the service-connected 
residuals of a left mandible fracture.  
All necessary special studies or tests 
should be accomplished.  The claims 
folder must be made available to the 
examiner for review before the 
examination.  The RO should ensure that 
all pertinent x-ray studies, including 
those of the tempomandibular joint, are 
associated with the record for review 
prior to the examination.  The examiner 
should address the following questions:

(a).  Does the veteran currently suffer 
from a headache condition? If so, please 
provide the specific diagnosis of the 
headache condition (i.e., migraine, 
vascular, tension, etc.).

(b).  Whether it is as least as likely 
than not that any currently diagnosed 
headache condition is attributable to the 
veteran's military service?

(c).  Whether it is as least as likely 
than not that any currently diagnosed 
headache condition (1) is proximately due 
to or is the result of the service-
connected residuals of a fractured left 
mandible or (2) is aggravated by the 
residuals of a fractured left mandible?

The examiner should provide all 
examination findings, along with the 
complete rationale for each opinion 
expressed and conclusion reached.

5.  After completion of the foregoing, 
and after undertaking any further 
development deemed warranted by the 
record, the RO must readjudicate the 
claim.  The veteran and his 
representative must be furnished a 
supplemental statement of the case and be 
given an opportunity to submit written or 
other argument in response thereto before 
the claims file is returned to the Board 
for further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


